                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

NELSON NAVARRO,

               Plaintiff,

       v.                                               Civ. No. 19-201-LPS

WAL-:rv!ART ASSOCIATES, INC.,
et al.,

               Defendants.




Nelson Navarro, Sl!lytna, Delaware. Pro Se Plaintiff.

Lindsay Neinast, Esquire, Littler Mendelson, P.C., Washington, D.C. Counsel for Defendants.


                                 MEMORANDUM OPINION




February 18, 2020
Wilmington, Delaware
I.      INTRODUCTION

        Plaintiff Nelson Navarro ("Plaintiff') proceeds prose. He was represented by counsel when

he commenced this employment discrimination action pursuant to Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e et seq. ("Title VII"). (D.I. 1) The matter proceeds on the Amended

Complaint. (D.I. 10) Pending are Defendants' motion to dismiss the Complaint and partial

motion to dismiss the Amended Complaint. (D.I. 7, 12) Plaintiff opposes the partial motion to

dismiss. Brie~g is complete.

11.     BACKGROUND

        As alleged in the Amended Complaint, Defendants Wal-Mart Stores East, LP and Wal-Mart

Associates, Inc. ("Defendants" or ''Walmart") employ three levels of technical mechanics: Tech I,

Tech II, and Tech III. (D.I. 10 at ilil 7, 18) Plaintiff, who identifies himself as a Filipino/ Pacific

Islander, was hired by Walmart in July of 2006 as a Tech I, an entry level technical mechanic who

repairs tractor trailers. (Id. at ilil 7, 14-15, 19) Plaintiff previously served in the U.S. Air Force

repairing aircraft, holds an associate degree in aerospace technology, has brake certification for nine

years, and has no infractions on his performance tracking log. (Id. at ilil 9, 23-27)

        Plaintiff applied for a promotion to Tech II eight times over the past ten years and has not

been promoted, unlike white candidates who have been hired for Tech II positions. (Id. at ilil 8, 19-

21) The Amended Complaint alleges that Walmart has Plaintiff train new technicians, some of

whom are then immediately promoted above him. (Id. at ilil 9, 17) Candidates who receive

promotions to Tech II have had between a few months to two years of experience, with one

candidate identified by Plaintiff as having nine years of experience. (Id. at ilil 9, 31, 33, 36)

        In September 2015, an employee with nine years of experience, no technical degree, eight

years of brake certification, and a blemish on his performance tracking log was chosen over Plaintiff


                                                     1
for a Tech II position. (Id. at ,i,i 35, 36) In February 2016, two white employees were chosen for

two Tech II positions over Plaintiff. (Id. at ,I 29) Plaintiff was training one of them when they

both applied for the position. (Id. at ,I 30) That employee had eight months experience, no

technical degree, no brake certification, a blemish on his performance tracking log, and did not meet

all ofWalmart's stated qualifications for the position. (Id. at ,I 31) The other employee who was

promoted had one year and seven months of experience, no technical degree, one year of brake

certification, a blemish on his perfonnance tracking log, and did not meet all ofWalmart's stated

qualifications for the position. (Id. at ,I 33) Plaintiff alleges that his managers have given shifting

and contradictory explanations for denying him a promotion, including telling him that other

candidates have superior qualifications, he needs ASE certification, and that he fails interviews,

despite promoting other employees who did not have ASE certification and complimenting Plaintiff

on his interviews. (Id. at ,I,I 8, 22, 39-41)

        On April 14, 2016, Plaintiff filed a charge of discrimination with the EEOC. The charge

alleges discrimination based upon race occurring from September 21, 2015 through February 3,

2016. (D.I. 14) The charge states that over his previous ten years of employment with Walmart,

Plaintiff has been continually denied advancement and promotional opportunities while persons

were promoted over him who did not possess his experience or qualifications. (Id.) Plaintiff

alleges that since filing the charge of discrimination, his operations manager has retaliated against

him by accusing him of insubordination. (Id. at ,I 43) The Amended Complaint also alleges that

Defendants' conduct was severe and pervasive, substantially altered the tenn.s and conditions of

Plaintiff's employment, and created a working environment so hostile that no reasonable employee

would tolerate it. (Id. at ,I 51) The EEOC issued its notice of right to sue on November 26, 2018.

(Id. at ,I 44) Plaintiff commenced this action on January 31, 2019. (D.1. 1)




                                                    2
        Defendants filed a motion to dismiss the original Complaint on March 22, 2019, asserting

several grounds for dismissal, including that Plaintiff failed to allege a protected category based upon

race. (See D.I. 8 at 11-12) Plaintiff filed an Amended Complaint and cured the deficiency by

alleging that he is a member of a protected category- Pacific Islander. (D.I. 10) Upon

amendment, Defendants filed a partial motion to dismiss the Amended Complaint pursuant to Fed.

R. Civ. P 12(b)(1) and 12(b)(6) on the grounds that: (1) Plaintiff did not exhaust remedies for the

hostile work environment and retaliation claim; and (2) the Amended Complaint fails to state hostile

work environment and retaliation claims. In light of the curative amendment alleging a protected

category, the Court will deny as moot the motion to dismiss the original complaint. (D.I. 7)

III.    LEGAL STANDARDS

        Although Plaintiff currently proceeds pro se, his pleading and opposition to the partial motion

to dismiss were drafted when he was represented by counsel. Therefore, the liberal pleading

standard is not applied. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (pleadings crafted by prose

litigants are liberally construed and held to less stringent standards than form.al pleadings drafted by

lawyers).

        A.      Rule 12(b)(1)

        Rule 12(b)(1) of the Federal Rules of Civil Procedure perm.its the dismissal of an action for

"lack of subject matter jurisdiction." A Rule 12(b)(1) motion may be treated as either a facial or

factual challenge to the court's subject matter jurisdiction. See Davis v. Wells Fargo, 824 F.3d 333,

346 (3d Cir. 2016). A facial attack contests the sufficiency of the pleadings, whereas a factual attack

contests the sufficiency of jurisdictional facts. See Uncoln Ben. Life Co. v. AEI Life, llC, 800 F.3d

99, 105 (3d Cir. 2015). When considering a facial attack, the court accepts the plaintiff's well-

pleaded factual allegations as true and draws all reasonable inferences from those allegations in the

plaintiffs favor. See In re Horizon Healthcare Seroices Inc. Data Breach Litigation, 846 F.3d 625, 633 (3d


                                                     3
Cir. 2017). When reviewing a factual attack, the court may weigh and consider evidence outside the

pleadings. See Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000).

        B.      Rule 12(b)(6)

        Evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) requires the

Court to accept as true all material allegations of the complaint. See Spruill v. Gillis, 372 F.3d 218,

223 (3d Cir. 2004). "The issue is not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claims." In    ,-e Burlington   Coat Factory Sec. Iitig.,

114 F.3d 1410, 1420 (3d Cir. 1997) (intemal quotation marks omitted). Thus, the Court may grant

such a motion to dismiss only if, after "accepting all well-pleaded allegations in the complaint as

true, and viewing them in the light most favorable to plaintiff, plaintiff is not entitled to retie£"

Maio v. Aetna, Inc., 221 F.3d 472, 481-82 (3d Cir. 2000) (intemal quotation marks omitted).

        A well-pleaded complaint must contain more than mere labels and conclusions. See Ashcroft

v. Iqbal, 556 U.S. 662 (2009); BellAtL Co,p. v. Twomb!y, 550 U.S. 544 (2007). A plaintiff must plead

facts sufficient to show that a claim has substantive plausibility. See Johnson v. Ciry of Shelby, 574 U.S.

10 (2014). A complaint may not dismissed, however, for imperfect statements of the legal theory

supporting the claim asserted. See id. at 10.

        Under the pleading regime established by Twomb!y and Iqbal, a court reviewing the sufficiency

of a complaint must take three steps: (1) take note of the elements the plaintiff must plead to state a

claim; (2) identify allegations that, because they are no more than conclusions, are not entitled to the

assumption of truth; and (3) when there are well-pleaded factual allegations, assume their veracity

and then determine whether they plausibly give rise to an entitlement to relief. See Connel!y v. Lane

Const. Co,p., 809 F.3d 780, 787 (3d Cir. 2016). Deciding whether a claim is plausible will be a

"context-specific task that requires the reviewing court to draw on its judicial experience and

common sense." Iqbal, 556 U.S. at 679.


                                                     4
        To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face. See

Williams v. BASF Cata/ysts ILC, 765 F.3d 306,315 (3d Cir. 2014) (citing Iqbal, 556 U.S. at 678 and

Twomb/y, 550 U.S. at 570). A claim is facially plausible "when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged" Iqbal, 556 U.S. at 678. At bottom, "[t]he complaint must state enough facts to raise a

reasonable expectation that discovery will reveal evidence of [each] necessary element'' of a

plaintiffs claim. Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008)

(intemal quotation marks omitted).

IV.     DISCUSSION

        In general, a plaintiff is required to first raise all Title VII claims with the EEOC prior to

bringing an action in federal court. See Webb v. Ci!J ofPhiladelphia, 562 F.3d 256,262 (3d Cir. 2009).

Defendants argue that because Plaintiff did not raise retaliation or hostile work environment claims

in his charge of discrimination, he is precluded from raising these claims in his civil action. Plaintiff

argues that the retaliation claim falls within the scope of a reasonable EEOC investigation and,

therefore, is permissible in a judicial complaint. Plaintiff did not address exhaustion of the hostile

work environment claim in his opposition.

        The relevant test in determining whether a plaintiff has exhausted his administrative

remedies is "whether the acts alleged in the subsequent Title VII suit are fairly within the scope of

the prior EEOC complaint, or the investigation arising therefrom." Waiters v. Parsons, 729 F.2d 233,

237 (3d Cir. 1984); see also Hicks v. ABT Associates, 572 F.2d 960, 965-66 (3d Cir. 1978); Ostapowicz v.

Johnson Bronze Co., 541 F. 2d 394,399 (3d Cir. 1976); see also general/yAntol v. Perry, 82 F.3d 1291, 1295

(3d Cir. 1996) (''Requiring a new EEOC filing for each and every discriminatory act would not serve

the purposes of the statutory scheme where the later discriminatory acts fell squarely within the


                                                      5
scope of the earlier EEOC complaint or investigation."). To determine whether a plaintiff has met
                        I


Title VII's administrative requirements, a court must ask whether "there [is] a close nexus between

the facts supporting the claims raised in the charge[(s)] and those in the complaint." Smilf!Y v.

Daimler Chrysler, 538 F. Supp. 2d 711, 721 (D. Del. 2008) (citing Howze v. Jones & Laughlin Steel Corp.,

750 F.2d 1208, 1212 (3d Cir. 1984)); see also Ostapowicz, 541 F.2d at 398-99. A plaintiffs suit will not

be barred for failure to exhaust administrative remedies if the "co.re grievances" in the Title VII suit

filed and the earlier EEOC complaint are the same. See Waiters, 729 F.2d at 237 (plaintiffs suit was

not barred for failure to exhaust administrative remedies because his Title VII suit alleging retaliatory

firing shared same co.re grievance as earlier EEOC complaint);Antol, 82 F.3d at 1291 (finding that

initial EEOC charge of disability discrimination cannot fairly encompass subsequent Title VII claim

of gender discrimination). In addition, "the scope of a resulting private civil action in the district

court is 'defined by the scope of the EEOC investigation which can reasonably be expected to grow

out of the charge of discrimination."' Hicks, 572 F.2d at 966 (quoting Ostapowicz, 541 F.2d at 398-

99); see alsoAntol, 82 F.3d at 1295; Waiters, 729 F.2d at 237.

        Although this standard does not necessarily preclude a plaintiff from asserting a claim based

on the mere failure to check a box on an EEOC charge form, it does prevent a plaintiff from

"greatly expand[ing] an investigation simply by alleging new and different facts when he [is]

contacted by the Commission following his charge." Hicks, 572 F.2d at 967. Because the EEOC

is required to serve notice on the employer against whom the charges are made, this standard also

allows an employer to be put on notice of the claims likely to be filed against it. See Barz.an!)! v.

Verizon PA, Inc., 361 F. App'x 411,414 (3d Cir. 2010) (citing 42 U.S.C. §§ 2000e-S(b), (e)(l)).

        Retaliation for an EEOC Charge is often found to fall within the scope of a reasonable

EEOC investigation of that same charge. See, e.g., Lantz v. Wqynesboro Area Sch. Dist., 2016 WL

6039129, *4 (M.D. Pa. Oct. 14, 2016) (noting Second, Fourth, Seventh, and Tenth Circuits have


                                                     6
found retaliation for filing charge of discrimination is often found to fall within scope of reasonable

EEOC investigation of charge); Farberv. Gen. Blee. Co., 1994 WL 46519, at *5 n.2 (E.D. Pa. Feb. 16,

1994); see also Howze, 750 F.2d at 1212 (holding in context of a motion to amend, "new retaliation

claim may be fairly considered an explanation of the original charge"). However, the United States

Court of Appeals for the Third Circuit has rejected a per se rule that all claims of retaliation are

"ancillary" to the original administrative complaint and, therefore, no further EEOC complaint need

be filed. See Waiters, 729 F.2d at 237 n.10. Instead, the Third Circuit has adopted a case-by-case

approach, under which the Court must examine carefully the prior administrative complaint and the

additional claim to determine whether a second complaint need not have been filed. See Robinson v.

Dalton, 107 F.3d 1018, 1024 (3d Cir. 1997). For example, a post-termination EEOC filing alleging

retaliatory discharge is not necessary when the earlier EEOC investigation "clearly went beyond the

specific problem alleged in the formal complaint" and encompassed the employer's entire conduct.

Waiters, 729 F.2d at 238.

        Plaintiffs administrative complaint focused entirely on the facts and circumstances

surrounding failure to promote and race discrimination. Plaintiff did not check the "retaliation"

box or the "continuing action box;" although this fact is not determinative, it is considered. Even

interpreted liberally, the facts in the charge of discrimination do not speak to retaliation or a hostile

work environment.

        The charge does not mention retaliation, nor present any facts that could be considered

retaliatory conduct, much less speak to retaliation that had not yet occurred. Rather, the factual

statement in support of the charge speaks only to failure to promote and race discrimination. See

Mandel v. M & Q Packaging Co,p., 706 F.3d 157, 164 (3d Cir. 2013) (former employee did not exhaust

remedies for any claims of retaliation under Title VII based on sex discrimination and sexual

harassment, although there was substantial factual overlap between discrimination charge and


                                                    7
retaliation claims, where (among other factors) box for retaliation was not checked on discrimination

charge); Howze, 750 F.2d at 1212 (in failure to promote based upon race discrimination case, leave to

amend to add retaliation claim proper because allegation of discrimination in retaliation for activities

on behalf of Black Caucus could "fairly be considered an explanation of the original charge" and fell

within scope of original charge; reasonable investigation could have encompassed new claims).

        Nor do the facts presented speak to a hostile work environment. The Third Circuit has

found a hostile work environment claim to be within the scope of an initial EEOC charge where it

alleged the plaintiff was subjected to an "abusive atmosphere," a phrase which is interchangeable

with "hostile work environment." Anjelino v. New York Times Co., 200 F.3d 73, 94-95 (3d Cir. 1999).

Here, there is no analogous language in Plaintiffs charge which could give rise to a hostile work

environment claim. Nor does the charge indicate continuing action, although that is not necessarily

required. See Moot!J v. Atlantic City Bd. ojEduc., 870 F.3d 206,213 (3d Cir. 2017) (hostile work

environment claim does not necessarily require "continuing action" as such allegations may be based

on severe or pervasive conduct). In any event, the charge identifies race discrimination relating to

the failure to promote Plaintiff, but contains no facts that suggest a hostile work environment. See

e.g., Barz.anty, 361 F. App'x at 414.

        Upon review of Plaintiff's administrative complaint and the allegations in the Amended

Complaint, the Court finds Plaintiffs retaliation and hostile work environments claims are not fairly

within the scope of the EEOC charge. Nor can it be said that a reasonable investigation by the

EEOC would have encompassed examination of potential future retaliation or a hostile work

environment. Accordingly, the Court will dismiss the claims and will grant Defendants' partial

motion to dismiss the Amended Complaint. 1



       Dismissal is also appropriate as the Amended Complaint fails to state retaliation and hostile
work environment claims. A prima facie case for retaliation under Title VII requires a plaintiff to

                                                   8
V.      CONCLUSION

        For the above reasons, the Court will: (1) deny as moot Defendants' motion to dismiss the

complaint (D.I. 7); and (2) grant Defendants' partial motion to dismiss the Amended Complaint

(D.I. 12).

        An appropriate Order will be entered.




show (1) he engaged in a protected activity; (2) he was subject to an adverse action; and (3) there was
a causal connection between the protected activity and the adverse action. See, e.g., Wilkerson, 522
F.3d at 320. The Amended Complaint alleges that Plaintiffs manager accused Plaintiff of
insubordination at some unspecified time after Plaintiff filed his charge of cliscrirnlnation. There
are no allegations that Plaintiff was subjected to an adverse action as a result of the alleged
insubordination accusation. In his reply, Plaintiff seems to indicate that an insubordination warning
was placed in his personnel file, however, these allegations are not the Amended Complaint. (See
D.I. 15 at 7).

         As discussed above, Plaintiff did not oppose the motion to dismiss the hostile work
environment claim for failure to exhaust administrative remedies. Nor does he oppose dismissal
for failure to state a claim upon which relief may be granted. For a hostile work environment claim,
a plaintiff must show that: (1) he suffered intentional discrimination because of his race; (2) the
discrimination was severe or pervasive; (3) the discrimination detrimentally affected him; (4) the
discrimination would detrimentally affect a reasonable person in like circumstances; and (5) the
existence of vicarious liability. See Aman 11. Cort Furniture Retail Corp., 85 F.3d 1074, 1081 (3d Cir.
1996). Other than to refer to a hostile work environment in a conclusory manner, the Amended
Complaint' allegations do not support the claim.

                                                  9
